Title: To Benjamin Franklin from Thomas Mante, 3 September 1778
From: Mante, Thomas
To: Franklin, Benjamin


This writer, author of the History of the late War in America … (London, 1772), was an English military historian of some note. The bizarre episode referred to in this letter and five subsequent ones belongs to a later and unfamiliar period of his life. Two quite different versions of the events leading up to the man’s imprisonment are available.
One, highly subjective, is to be found in an undated memoir he sent to Antoine-Jean Amelot, Ministre de la Maison du Roi, or secretary of the interior. It explains that, born English but eventually naturalized French, he entered in July, 1777, into a verbal agreement with the comte de Boisgelin to raise English sheep on the count’s estate in Brittany, for which he was to receive a salary and various perquisites. Within two months, on his return from a brief absence, Mante found that Boisgelin had seized his papers and planned to drag him to court, presumably to avoid fulfilling his own part of the contract. Before Mante could lodge a counterclaim, he was thrown in jail and left there against all rules of law. He demanded his release.
The other version, pieced together from a number of messages about Mante that crisscrossed the Channel during 1777 and 1778, implies that he was a spy working either for France or for England, possibly for both, and distrusted equally in Paris and London.
A final puzzling touch is that BF sent this man some money. An entry of 48 l.t. for Mante, dubbed ChY [Charity] is recorded under the date of August 19, two weeks before this appeal.
  
Au Fort L’Eveque ce 3d. Septemr. 1778.
I have no other title, Sir, to implore assistance from you but that which those who are oppressed with injustice may be permitted to claim from humanity. In a stranger even this may be thought presumption. Yet to solicite aleviation of affliction is a privilege accorded to distress. Seven months the iron hand of power has kept me in a prison, deprived me of all that I possessed: the wretchedness of this situation is encreased by the torments of the stone, whilst I am destitute of the smallest means to procure the least aleviation to my misery. Dare I hope that in this state you will humanely grant me some relief.
M. Le Comte de Boisgelin is my persecutor, though at this moment he is indebted to me 1,500 l.t. The humanity of M. Turgot has ineffectually endeavoured to soften the obduracy of this Tyrant. The parliament must then judge between us, but in the mean time I perish for want, literally, not having bread to eat.
I beg your acceptance of the book which accompanies this letter, as a feeble mark of my hommage to your distinguished Character: Having the honour to be with respect, Sir, Your most obedient most humble Servant
Tho. Mante
The Bearer may be entrusted with any reply that You may chuse to honour me with.
 
Endorsed: Mante
